DETAILED ACTION
This Action is responsive to the Restriction/Election Response filed on 09/26/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Invention I, Species 3 in the reply filed on 09/26/2022 is acknowledged and entered into the record. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5, 9-10, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II and nonelected Species 1-2, 4-8, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 8, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (CN 112447654 A).

Regarding claim 1, Huang (see, e.g., FIG. 2F, FIG. 3) discloses a package assembly, comprising: 
a first package component 20, 21, 25, 26 comprising: 
a first die 21 comprising an electronic integrated circuit (pg 4, para 4); 
a first insulating encapsulation 25 laterally covering the first die 21 (pg 5, para 3); 
a redistribution structure 20 disposed on the first die 21 and the first insulating encapsulation 25 (pg 5, para 8, para 9); and 
a second die 26 comprising a photonic integrated circuit and electrically coupled to the first die 21 through the redistribution structure 20 (pg 6, para 2, para 3); and
an optical signal port e.g., optical fiber (not shown) disposed aside the first package component 20, 21, 25, 26 and optically coupled to an edge facet of the second die 26 of the first package component 20, 21, 25, 26 (pg 6, para 2).

Regarding claim 8, Huang (see, e.g., FIG. 2F, FIG. 3) teaches that the second die 26 is stacked over the first die 21, and the package assembly further comprising: a second package component 31, 32, 320 (see FIG. 3) separately disposed aside the first package component 20, 21, 25, 26 and opposite to the optical signal port e.g., optical fiber (not shown), the second package component 31, 32, 320 comprising at least one third die 32 (pg 7, para 4); and a third package component 30 carrying the first package component 20, 21, 25, 26 and the second package component 31, 32, 320 thereon, wherein the at least one third die 32 of the second package component 31, 32, 320 is electrically coupled to the first die 21 of the first package component 20, 21, 25, 26 through the third package component 30 (pg. 6, para 12).
Regarding claim 11, Huang (see, e.g., FIG. 2F, FIG. 3) discloses package assembly, comprising:
a first package component 20, 21, 25, 26 comprising:
an electronic die 21 encapsulated by a first insulating encapsulation 25 (pg 4, para 4; pg 5, para 3); and
a photonic die 26 stacked over and electrically coupled to the electronic die 21, the photonic die 26 partially covered e.g., partially covered bottom surface of 26 by a second insulating encapsulation 29, wherein a sidewall of the photonic die 26 is substantially leveled with a sidewall of the first insulating encapsulation 25 (pg 6, para 2, para 3); and
an optical signal port e.g., optical fiber (not shown) disposed aside the first package component 20, 21, 25, 26 and facing the sidewall of the photonic die 26 to optically coupling the photonic die 26 (pg 6, para 2).

Allowable Subject Matter
Claims 2-4, 6-7, and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/ANTONIO B CRITE/Examiner, Art Unit 2817